THEATTORNEYGENERAL
                             OF   TEXAS
                            AUSTIN 11. TEXAS
PRICE DANIEL
ATTORNEYGENERAL
                              October 19, 1948

       Hon. Jean Day                      Opinion No. V-701
       County Attorney
       Henderson County                   Re: Legality of paying for
       Athens, Texas                          the construction of
                                              sidewalks, driveways,
                                              a.ndlandscaping for a
                                              County Hospital out of
                                              the Permanent Improve-
                                              ment Fund,
       Dear Sir:
                 You have requested this office to determine
       whether the CommissionersD Court of Henderson County has
       the authority to expend .aportion of the Permanent Im-
       provement Fund for the construction of sidewalks, ncces-
       sary entrances and exits, driveways, and landscaping on
       the grounds of a county hospital. We assume that this
       construction referred to in your request constitutes no
       part of the original construction of the hospital for
       which a bond issue was voted.
                 Article VIII, Section 9 of our State Constitu-
       tion authorizes a tax to be levied by the county for the
       erection of public buildings, streets, sewers, water
       works and other permanent improvements. It is well set-
       tled in this state that taxes levied for any specific
       purpose or class of purposes designated in Article VIII,
       Section 9, must be applied thereunto in good faith, and
       in no event expended for some other purpose. Carroll v.
       Williams, 202 S.W. 504. Your question, therefore, is
       whether sidewalks, driveways and landscaping of a cotn-
       ty hospital constitute 'other permanent improvements
       within the meaning of Article VIII, Section 9 of our
       State Constitution,
                 It is held in Attorney General's Opinion No.
       V-518 that where the establishment of a county hospital
       WRS from current funds, the cost of the purchase would
       come from the Permanent Improvement Fund and the costs
       of the operation and maintenance from the General Fund.
                    In Attorney General's Opinion No. V-567, it
                                              -    .




Bon. Jean Ray, page 2   (V-701)


was held:
           “Applying the principles announced in
     this case to the situation about which you
     inquire, tax money raised for hospital maln-
     tenance purposes comes from the general fund
     levy,  whereas tax money for the establishment
     and construction of a county hospital comes
     from the permanent improvement levy, There-
     fore the CommissionersB Court is without auth-
     ority to appropriate hospital maintenance
     funds for hospital construction purposes, for
     such sppropria.tionwould constitute an unlaw-
     ful transfer and diversion of constitutional
     funds0”
          It was held in the case of Holman v. Broadway
Improvement Co, (Corn,App,) 300 S,W, 15, that the con-
struction of a sea wall constitutes a permanent improve-
ment D Likewise the painting of a building and erection
of partitions In some of the POOIXS have been held to be
a permanent improvemento See Words and Phrases, Vol. 32,
page 114,
           In Attorney Generalus Opinion Bo. v-2.82,this
office had a similar question under consideration. It
was held in this opinion that the construction of prrk-
ing areas on the court house yard could be paid for out
of the Permanent Improvement Fund of the county If the
parking areas did not constitute a part of the street
but actually comprise a part of the court house yard. We
are herewith enclosing Opinion No. v-282.
          In view of the foregoing, It IS OUP opinion
that the construation of sidewalks, necessary entrances
and exits, driveways, and landscaping of a county hospl-
tal, being permanent improvements, may be paid for out
of the Permanent Improvement Fund of the county.
                        SUMMARY,
          The construction of sidewalks, necessary
     entrances and exits, driveways and landscap-
     ing of a county hospital may be paid for out
Hon. Jean Day,   page 3   (v-701)       .


     of the Permanent Improvement Fund of the Glftili-'
     tY* Art. VIII, Section 9, Texas Constitution,
                                       Yours very   truly,

                          * a       ATTORNEY GENERAL OF TEXAS


JR:mw
                                            Assistant


                                    APPROVED:       ( ,




                                                                .